Citation Nr: 1444569	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-20 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active duty from January 1977 to December 1980.  Although he also served from March 3, 1983 to February 16, 1988, that service has been found to be dishonorable for VA purposes.

This matter is on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in September 2012.  A transcript is of record.

The Board notes that the Veteran originally filed his claim for PTSD.  Although not expressly claimed by the Veteran, the Board is expanding his original claim for service connection to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue has been recharacterized above.


FINDINGS OF FACT

1.  Although the Veteran has a current diagnosis of PTSD, which at least one VA medical provider has related to claimed in-service stressors, the evidentiary record does not establish that he was engaged in combat with the enemy and his claimed in-service stressful experiences have not been corroborated by service records, or by other credible supporting evidence; and, the Veteran has not provided sufficient information for VA to attempt to corroborate any such in-service stressor events independently.

2.  A chronic psychiatric disorder was not shown in service or for several years thereafter; and the preponderance of the evidence fails to establish that Veteran's current psychiatric disorders are etiologically related to his active service.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred or aggravated during active military service, nor may a psychosis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The Veteran was notified via letter dated in April 2010 of the criteria for establishing entitlement to service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Moreover, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  No further development is required regarding the duty to notify.

Regarding VA's statutory duty to assist in claims development, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records and a private psychiatric evaluation.  VA attempted to verify the Veteran's alleged in-service non-combat stressors.  These efforts were unsuccessful and, in a July 2010 memorandum, the RO made a formal finding that despite exhaustive attempts to develop the evidence, there was insufficient information to verify the Veteran's alleged PTSD stressors. 

A review of the record suggests that there may be outstanding private medical records from Kaiser Permanente.  However, the Board finds that a remand to request these records, if such exist, before adjudicating the Veteran's claim on its merits is not required.  Any records from Kaiser Permanente would only document the Veteran's current psychiatric treatment.  The records would in no way be relevant to the core question of whether there is evidence of an in-service stressor event, especially since the Veteran has never been able to provide sufficient evidence to verify his alleged in service stressors.  There would be no benefit in delaying the resolution of the Veteran's appeal in order to obtain additional records showing post-service psychiatric disability.  The Veteran does not argue the contrary.  Under these circumstances, it appears that further development would serve no useful purpose and would instead result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran has not been afforded a VA examination in order to address the nature and etiology of his acquired psychiatric disorder.  In this regard, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  

Here, there is evidence of the post-service diagnosis of, and treatment for, several psychiatric disorders, including PTSD, but there is no competent evidence of these disorders in service or for many years thereafter, evidence of an event or injury resulting in these current disorders, or indication that this disorders may be associated with the Veteran's active service.  Much of the outcome this appeal is based on the Veteran's purported in service stressor(s) not on whether there is sufficient evidence to establish a diagnosis or a medical nexus.  An examination would not help to verify the stressor.  As he has not presented a prima facie case for service connection for an acquired psychiatric disorder, a Remand for an examination and opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in September 2012 in which presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  


The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the history and etiology of his PTSD, to include questions directed at whether there was evidence that could serve to verify his alleged in-service stressor(s) and whether he had any evidence of psychiatric symptoms that could be related to his active service.  Neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2013).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) ; see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

The pertinent regulation provides that, if the evidence establishes that the veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  However, in order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, supra, at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

38 C.F.R. § 3.304(f)(3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

The Board is not required to accept the veteran's uncorroborated account of his active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept the Veteran's statements regarding his alleged stressors, if the Board does not find the statements regarding his stressors to be credible.

The record shows that the Veteran has been diagnosed as having PTSD.  There are also opinions of record that relate his diagnosed PTSD to alleged in service stressors.  Thus, the outcome of the claim for service connection for PTSD will be determined on whether there is evidence of a credible/verifiable stressor.

In this regard, there is no evidence that the Veteran engaged in combat.  He also does not contend that he has PTSD related to any fear of hostile military or terrorist activity during service, his in-service stressors upon which his PTSD is based must be supported by credible evidence showing that the claimed in-service stressor occurred.  There is no credible evidence of record that corroborates that Veteran's accounts of the claimed in-service stressors.

The Veteran contends that his PTSD is related to three stressors that occurred during service which include: 1) witnessing a man hit in the face with a sonobuoy in 1978 or 1979 for which he received a commendation; 2) observing a wounded Cuban or Grenadian man on a stretcher who grabbed his leg; and 3) being hit in the head by a street vendor in September or October 1983.

With regard to the stressor involving witnessing a man hit in the face with a sonobuoy in 1978 or 1979, the Veteran submitted a Good Conduct Award for service completed in December 1980, but there is no indication that the award was issued in connection with the sonobuoy incident.  The SPRs indicate that the Veteran's unit received a Navy Unit Commendation for the period from October 25, 1983 to November 2, 1983 and from November 17, 1983 to March 2, 1984.  However, during those periods the Veteran's service has been determined to be dishonorable for VA purposes.  (See a July 2010 administrative decision determined that the Veteran's second period of service from March 3, 1983 to February 16, 1988, resulted in a dishonorable discharge, and that per 38 C.F.R. § 3.12 he is only entitled to VA compensation benefits for any condition from his first period of service).  More importantly, the service personnel records are completely void of any reference to the alleged incident; and, the Veteran has provided no evidence that would allow VA to verify its occurrence.  

In September 2012, the Veteran testified that the incident occurred in 1979 or 1980.  He was also unable to recall the name of the man that was hit in the face by sonobuoy, could not recall writing to anyone about the incident, and stated that he did not keep a journal.  He claimed that he sent a copy of the commendation to his mother, but that she could not locate it.  He also said that his best friend witnessed the event, but died two years ago from cancer.  As to the stressor involving witnessing the wounded man on a stressor, the Veteran has similarly not provided the necessary details to allow for verification.  That incident is at best an anecdotal reference.

The Veteran has not provided the necessary details to allow for verification.  The Veteran was specifically advised by the RO in April 2010 they had not received the minimum level of detail.  The statement of the case (SSOC) sent to him July 2011 further explained that a search required either a 60-day date window or the names of specific individuals involved.  He has yet to provide such evidence.  

With regard to the stressor of being hit in the face, STRs include a January 1984 report which indicates that he was struck in the face with a club.  However, this occurred during a period of service that has been determined to be dishonorable for VA purposes.

A February 2009 private psychiatric evaluation reflects additional purported stressors of a man being washed overboard by a jet wash on the flight deck of the USS INDEPENDENCE and witnessing a plane crash on the flight deck.  However, the Veteran has again failed to provide the minimum level of detail required to verify these stressors.

The Board's attention is also drawn to that, in his  original claim for service connection for PTSD, the Veteran clearly stated that his PTSD was the result of his "experiences in Grenada."  He identified event that he said occurred in 1983.  Even if such were true, the Board again notes that any stressor event occurring in 1983 would fall under his period of dishonorable service, which is a period that is ineligible for service connection.  He made no reference to earlier period of service.  Further, and of equal importance, the Board's attention is given a February 2009 initial assessment what also references stressor events that occurred during the Veteran's service that began in 1983.  Put another way, the Veteran did not begin to recall stressor events occurring during his first (eligible) period of service, until he was provided notice in March 2009 that he was not eligible to receive benefits.   Such strongly weighs against the credible of his report of stressors occurring during his "good service."  See Pond v. West, 12 Vet. App. 341 (1991) (interest may affect the credibility of testimony).

The Board also acknowledges that the February 2009 private clinical evaluation is evidence in support of the claim in that it suggests that the Veteran suffers from based on the in-service stressors.  However, this opinion, as discussed above, is based on an uncorroborated, unverified in-service stressors.  Further, while the physician seems to have found the Veteran to be a credible historian, the Board emphasizes that VA regulations clearly provide that service connection for PTSD requires "credible supporting evidence that the claimed in-service stressor occurred." 38 C.F.R. § 3.304(f) . The February 2009 opinion does not identify any particular specific supporting evidence that the incident occurred as reported by the Veteran.

In sum, the evidence of record does not support the incurrence of the Veteran's claimed in-service stressors.  There is simply no credible evidence showing that the Veteran witnessed either event.  The absence of a credible/verifiable stressor necessitates a denial of the claim for service connection for PTSD.

The Board will next consider the Veteran's claim for service connection for other psychiatric disorders other than PTSD.  

As to element (1) of the Shedden/Caluza analysis, there is evidence of psychiatric disability.  VA treatment records reflect diagnoses of bipolar affective disorder, manic; obsessive-compulsive disorder; and anxiety.

Turning to element (2), service incurrence, STRs from the Veteran's period of honorable active service from January 1977 to December 1980 show no evidence of psychiatric disabilities, or symptomatology thereof, during service.  Examination reports completed on enlistment in December 1976, physicals in March 1978 and February 1979, and at discharge in November 1980 all reflect normal clinical evaluations.  Reports of medical history dated in March 1978 and November 1980 show that the Veteran denied any history of depression or excessive worry, or nervous trouble of any sort.  A March 1978 report of medical history indicates a complaint of frequent trouble sleeping, but is negative for a diagnosis of or treatment for a psychiatric disorder.

Records from the Veteran's second period of service from March 3, 1983 to February 16, 1988, which has been found to be dishonorable for VA purposes, are still probative as to the onset of his current psychiatric disorder.  Those records document treatment for and diagnoses of psychiatric disorder.  A July 1985 hospital report reflect diagnoses of adjustment disorder with anxious mood and mixed personality disorder with dependent histrionic and antisocial features related to his impending brig confinement.  Notwithstanding the fact that personality disorders are excluded by the regulations as conditions which may be service connected and for which VA compensation may be paid (see 38 C.F.R. § 3.303(c)), there are no references to earlier psychiatric problems.  There is an approximate five (5) year gap between this hospitalization and the Veteran's service discharge.  Such tends to refute any assertion of the Veteran having a psychiatric disorder during his first period of active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Reporting psychiatric symptomatology since his first period of service, if such had occurred, would have been in his best interest if such had really occurred.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  Moreover, in his February 2009 claim for service connection for PTSD, the Veteran claimed that his psychiatric disorder began in 1983 which, even if true, would be a bar to service-connected benefits as his period of service at that time was dishonorable (assuming that occurred on or about March 3, 1983).  There is also no discussion of the alleged sonobuoy incident which the Veteran reported as occurring in 1978 or 1979.

As to element (3), a nexus, there is no medical opinion of record which relates any of the Veteran's variously diagnosed psychiatric disorders to the Veteran's period of honorable active service.

The Board acknowledges that the February 2009 private clinical evaluation is evidence in support of the claim in that it suggests that the Veteran's psychiatric disability, either PTSD or otherwise, is related to service based on the Veteran's account of in-service stressors.  However, this opinion lacks probative value because they are based on the unverified stressors, i.e., the sonobuoy accident, being grabbed by a man on a stretcher, and witnessing a plane crash and a man get blown off of a flight deck described by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  The Board again does not find the Veteran to be a credible historian with respect to the claimed in-service stressors.  The opinion would therefore be predicated on an incredible history and assigned no probative value.  Coburn v. Nicholson, 19 Vet. App. 427 (2006) (held that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran). Consequently, the medical opinion in support of the Veteran's service connection claim, which was based solely upon the Veteran's report of an in-service stressor, is of no probative value.

A review of the foregoing fails to show that the Veteran had a chronic psychological disability during his period of honorable service.  Such is simply not shown.  There is also no competent evidence establishing a diagnosis of psychosis at any time during the pending appeal.  Service connection for an acquired psychiatric disability based on the theory of direct onset (38 C.F.R. § 3.303(a)) or a presumption of service connection (38 C.F.R. §§  3.307, 3.309) is not established.

In sum, the Veteran was not shown to have any diagnosed psychiatric disability during his period of honorable service.  There is likewise no competent evidence diagnosing any psychosis within a year of service discharge.  Rather, the earliest post-service medical evidence of any relevant findings of psychiatric disability is in February 2009, 28 years after service.  Such weighs heavily against the claim.  Moreover, as previously stated, there is no competent medical opinion that relates any of the Veteran's variously diagnosed psychiatric disabilities to his service, other than to uncorroborated incidents that have been found to be incredible.

Due consideration has been given to the Veteran's personal assertions that he has currently diagnosed psychiatric disabilities are related to his service.  However, as discussed, the Veteran has not presented himself as a credible historian.  His contention that he has experienced psychiatric problems since service is tenuous at best.  Moreover, given his lack of special training or acquired any medical expertise in evaluating psychiatric disorders, their opinions that the Veteran has a psychiatric disorder related to service is not deemed competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


